Citation Nr: 0835033	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-30 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of scarlet 
fever, to include bilateral hearing loss, bilateral eye 
disorders and chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1944 to May 
1946.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In June 2006 and February 2008, the Board remanded the issue 
for further development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Residuals of scarlet fever, to include bilateral hearing 
loss, bilateral eye disorders and COPD are not shown by the 
(competent) medical evidence to be the result of service.


CONCLUSION OF LAW

Residuals of scarlet fever, to include bilateral hearing 
loss, bilateral eye disorders and COPD were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in June 2007.  The veteran was notified of the type of 
evidence necessary to substantiate the claim of service 
connection, namely, evidence of a current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that adequate VCAA notice was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the supplemental statements of the case, dated in October 
2007 and July 2008.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and private records.  In June 
2007, the Board remanded the issue for VA examination and 
opinion.  The veteran was scheduled for a VA examination, 
however the veteran did not receive notice of the examination 
as the letter was sent to an older address.  In February 
2008, the Board remanded the issue for a VA examination and 
for notice of the examination to be sent to the veteran's 
current address.  In March 2008, the letter informing the 
veteran of when to report for his VA examination was returned 
as undeliverable.  In this regard, the Board notes that the 
duty to assist the veteran is not a one-way street, and 
adequate attempts have been made to schedule the veteran for 
a VA examination.  Neither the veteran nor his representative 
have provided an updated address.  Accordingly, the veteran's 
claim must be decided based on the evidence of record. 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

Service treatment records show that in October 1944 to 
November 1944, the veteran was treated for scarlet fever.  
Subsequently, in April 1945, the veteran was treated for 
conjunctivites in his right eye, which resolved in a few days 
and the veteran was discharged to duty.  On separation 
examination in May 1946, there was no eye disability related 
to scarlet fever (he had 14/20 vision in his right eye and 
12/20 in his left eye, while on induction he had 13/20 vision 
in both eyes) or hearing loss noted.  Whispered voice testing 
was 15/15.  Service treatment records contain no complaint, 
finding, history, or treatment for a lung disability.  

VA treatment records show that in September 2000, the veteran 
had a history of coronary artery disease, COPD and asthma, 
for which he was treated in December 1999.  In February 2001, 
he was seen for hearing aids.  A VA record in April 2004 
shows the veteran was treated for heart problems in 1993.  

A letter from a private doctor in February 2002 shows the 
veteran's prescriptions and indicates the veteran's lungs, 
eyes and ears were damaged in 1944 with scarlet fever.  

Private medical evidence shows that in July 2005, a 
Physician's Assistant at the Sunshine Community Health Center 
noted the veteran's history demonstrated a rapid decline in 
hearing and vision soon after his scarlet fever.  The veteran 
began experiencing cardiac and pulmonary problems in his 
twenties.  

The veteran's examination reveals he had considerable 
scarring in both eardrums and lungs, pupils were unreactive 
and he had a systolic heart murmur.  He had cataract surgery.  
The examiner indicated there was strong likelihood that 
scarlet fever could have scarred both his eardrums causing 
impaired hearing and most likely attacked his heart valves.  

The examiner concluded that the veteran's extensive history 
of ear, eye, lung and heart problems could well have been 
caused by his scarlet fever.  

Analysis

The service treatment records show that in October 1944 to 
November 1944 the veteran was treated for scarlet fever.  In 
April 1945, he was treated for conjunctivitis of the right 
eye.  Eye disability (beyond refractive error), hearing loss 
and lung disability were not shown on separation.  After 
service, hearing loss and COPD were documented many years 
after service and weigh against the claim that hearing loss 
and COPD as residuals of scarlet fever are related to service 
on the basis of continuity of symptomatology.  38 C.F.R. § 
3.303(b).

The absence of continuity of symptoms of residuals of scarlet 
fever for over 50 years since separation from service 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
veteran has associated residuals of scarlet fever, to include 
bilateral hearing loss, bilateral eye disorder and COPD to 
service, the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, service connection for 
the claimed disability based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is not established.  

Residuals of scarlet fever, is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence of residuals of scarlet 
fever therefore is medical in nature, that is, not capable of 
lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here, the questions are the diagnosis of residuals 
of scarlet fever, not capable of lay observation, and 
therefore medical in nature, and of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
that he currently has residuals of scarlet fever and that 
they are related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

On the question of medical causation, a letter from a private 
doctor in February 2002 indicates the veteran's lungs, eyes 
and ears were damaged in 1944 with scarlet fever.  This 
opinion however, does not establish a causal relationship 
between current disabilities and scarlet fever during 
service, nor does it address whether the veteran currently 
has residuals of scarlet fever, to include bilateral hearing 
loss, bilateral eye disorder and COPD.  Also, the Board 
discounts the probative value of the opinion because the 
entire record was not reviewed, which lessens the 
thoroughness and detail of the opinion.

The opinion of Physician's Assistant in July 2005, concluded 
that the veteran's extensive history of ear, eye, lung and 
heart problems could well have been caused by his scarlet 
fever.  The Board rejects this opinion because an opinion 
expressed in the term of "possibility" also implies that it 
may not be possible and it is too speculative to establish a 
nexus between residuals of a back injury and service.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" 
also implies that it "may not be possible" and it is too 
speculative to establish a nexus.).  The opinion also does 
not appear to be based on a review of the entire record.  

There is no competent medical evidence of record showing the 
veteran has residuals of scarlet fever, to include bilateral 
hearing loss, bilateral eye disorders and COPD.  There is no 
medical evidence of a causal association or causal link 
between bilateral hearing loss, bilateral eye disorder, COPD 
and scarlet fever during service or between the in-service 
scarlet fever and any other residuals.  The Board on a couple 
occasions requested that the veteran be afforded a VA 
examination to determine whether he currently had residuals 
of scarlet fever, to include bilateral hearing loss, 
bilateral eye disorder and COPD.  As already noted, attempts 
at conducting a VA examination have been unsuccessful.  

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation, 
and as there is a preponderance of the evidence against the 
claim, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of scarlet fever, to include 
bilateral hearing loss, bilateral eye disorders and COPD is 
denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


